DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  claims 8-9 should be depended on claim 2.  Appropriate correction is required.
Claims 20-21 are objected to because of the following informalities:  claims 20-21 should be depended on claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 16-17, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. 20180279167).
- With respect to claims 1, 16 and 26, Li teaches a communication method, implemented by a first device, comprising: receiving, N transport blocks (TBs) from a second device, wherein each TB 
- With respect to claims 2, 17, Li teaches wherein determining, the feedback bit stream of the N TBs based on the HARQ feedback bit of each CBG in the N TBs comprises: determining, a first threshold, wherein the first threshold indicates that HARQ feedback bits of a CBG whose quantity reaches the first threshold are bundled as one feedback bit (e.g. value for each CBG is 1 bit as par. 46, 49); and bundling, HARQ feedback bits of the CBGs in the N TBs based on the first threshold; to obtain the feedback bit stream (e.g. bit stream as par. 46, 49, 51).  

Allowable Subject Matter
Claims 3-12, 18-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/            Primary Examiner, Art Unit 2471